Opinion by
Trexler, J.,
The defendant was indicted for transporting and having in his possession intoxicating liquor in violation of the provisions of the 20th and 21st sections of the Act of May 5,1921, P. L. 407, known as the Woner Act and was found guilty. It is claimed that the act is unconstitutional and that there is no valid law of the Commonwealth that makes any of the acts charged in the bill, indictable offenses.
The first attack on the act is that it violates article II, section 1 of the Constitution. As that article merely relates to the routine of legislation and is not within the purview of judicial inquiry, Kilgore v. Magee, 85 Pa. 401, 412, we need not give any further attention to this proposition.
The next is that it operates against section 6, article III, of the Constitution, which provides that “No law shall be revived, amended or the provisions thereof extended or conferred by reference to its title only, but so much thereof as is revived, amended, extended or conferred shall be reenacted and published at length.” It is to this article of the Constitution that the argument is principally directed and if there be any difficulty in the decision of the question before us, it is found here.
The Eighteenth Amendment to the Federal Constitution prohibits the manufacture, sale or transportation of intoxicating liquors for beverage purposes and declares that Congress and the several states shall have concurrent power to enforce the article by appropriate legislation. The United States Supreme Court, in National *280Prohibition Case, 253 U. S. 350, declared that “the first section of the amendment, the one embodying prohibition is operative throughout the entire territorial limits of the United States, binds all legislative bodies, courts, public officers and individuals within those limits” and invalidates all inconsistent legislation. To carry out the provisions of. the amendment, Congress passed what is known as the Volstead Act and therein it defines what constitute intoxicating beverages. That law is the supreme law of the land.
The Act of 13th May, 1887, P. L. 108, called the Brooks License Law, so far as its provisions were not repugnant to the national law, remained and was appropriate legislation : Commonwealth of Pennsylvania v. Vigliotti et al., Supreme Ct. U. S., April 10, 1922, 271 Pa. 10; 75 Pa. Superior Ct. 366. The legislature of this State, apparently wishing to cooperate with the government in the enforcement of prohibition passed the Woner Act in which, prohibiting the sale of liquors contrary to the laws of the United States, the right to license the sale of liquors, not prohibited by the Volstead Act, was retained. It licenses the sale of liquors which have an alcoholic content of less than one-half of one per cent, the amount declared by Congress to be intoxicating. It is an amendment to the Brooks Act and contains the following: “Section 1. Be it enacted, etc. That the phrase ‘vinous, spirituous, malt or brewed liquors’ the phrase ‘spirituous, vinous, malt or brewed liquors,’ and the word ‘liquors’ as used in this act, shall mean vinous, spirituous, malt or brewed liquors fit for beverage purposes, other than such as are, from time to time, determined and found to be intoxicating by the act of Congress passed pursuant to, and in enforcement of, the Constitution of the United States of America.”
The phrase “intoxicating liquors” shall mean anything found and determined, from time to time, to be intoxicating by the act of Congress passed pursuant to, and in the enforcement of, the Constitution of the United States *281of America.” Recurring to section 6, article III, of the Constitution, quoted above, it is argued that these words are in violation of its provisions and incorporate into the Woner Act the Volstead Act and all subsequent acts of Congress defining intoxicating liquors, not only extending the provisions of the act by reference only but thus delegating to Congress legislative powers which can only be exercised by the state legislators. In support of this position, we are told that our own case Com. v. Dougherty, 39 Pa. Superior Ct. 338, is decisive of the question. In that case the first section of the Act 1st June, 1907, P. L. 386, was declared unconstitutional, in that it, by mere reference to the title, transferred into our laws the Food & Drug Act of Congress of June 30, 1906, and the rules and regulations promulgated from time to time for the enforcement of same. We think that there is a clear distinction between the present case and that. Congress in the regulation of commerce, passed the “Pure Food Act.” That operated only upon the commerce or trade that was within federal control. When the legislature adopted the act by mere reference to its title, it transferred bodily the “Pure Food Act” into the laws of the State and sought to make that binding upon its citizens which before the passing of the act did not apply to transactions within the State, but only to those in interstate commerce. In the Woner Act, however, we merely have the recognition of an existing fact “it expressly recognizes the paramount authority of the acts of Congress passed pursuant to and in the enforcement of the Eighteenth Amendment of the Constitution of the United States”: Cambria County liquor Licenses, 78 Pa. Superior Ct. 28. There is no imposition of a new law; there is merely the recognition of what the law is and which law is binding upon the courts, citizens and legislatures and is the law of the land irrespective of state legislation. The act of Congress received no new sanction from the act of the legislature nor was any legislation necessary, on the part of our lawmakers, to give it effect within the State. The act of Congress was *282coextensive with the limits of the nation and embraces all intrastate as well as interstate transactions. It would not have been necessary for the framers of this act to have written the words quoted above into this act; they could have prohibited the sale of intoxicating beverages and the definition given by Congress would have applied. That definition bound all of the citizens of the United States and presumably is known to all of them and limits any concurrent legislation which the legislature of any state may see fit to pass. The power of future legislation will, necessarily, be limited as declared by the act, by the action of Congress upon this subject and such restrictions will continue irrespective of any state law. We repeat, the reference to the acts of Congress imposes no new law upon the people of the State and does not violate the section above referred to.
The next inquiry is, does the act violate article III, section 3 of the Constitution of Pennsylvania which provides that no bill except general appropriation bills shall be passed containing more than one subject which shall be clearly expressed in its title. The title of the Woner Act reads as follows: “Amending an act, approved the thirteenth day of May, one thousand eight hundred and eighty-seven entitled ‘an act to restrain and regulate the sale of vinous and spirituous, malt or brewed liquors, or any admixture thereof’ by prohibiting the manufacture, sale, offering for sale, transportation, importation, exportation, furnishing, or possession, for beverage purposes, of anything determined and found to be intoxicating by act of Congress passed pursuant to, and in the enforcement of, the Constitution of the United States of America; and by restraining and regulating the sale of vinous, spirituous, malt or brewed liquors, or any admixtures thereof, fit for beverage purposes, other than such as are, from time to time, determined and found to be intoxicating by any such act of Congress.” We think this requires little attention. The general subject of the act is liquors, it enforces their regulation and their pro*283Mbition. Tbe Brooks law was an act to restrain and regulate tbe sale of liquors. Tbe same objection was made to its title but tbe Supreme Court in Com. v. James Sellers, 130 Pa. 32, dismissed tbe matter very curtly by saying “There is not a single section, or clause in any section, in tbe act, that is not clearly germane to tbe subject expressed in tbe title.” Tbe same may be said to tbe amendment to tbe act.
Tbe last objection is that tbe Woner Law is special legislation and that it changes rules of evidence in a judicial proceeding. Liquor has been recognized as a special subject of legislation for many years and tbe provisions that its possession should imply that it was used for beverage purposes, does not offend against article III, section 7, of tbe Constitution. It does change tbe rules of evidence but it is not a special law for it operates upon all of a class and tbe making of a separate class of those manufacturing, selling and using liquors is justifiable and is well recognized in tbe law.
Tbe judgment of tbe court below is affirmed and tbe record remitted and it is ordered that tbe defendant appear in tbe court below at such time as be may be there called and that be be by that court committed until be has complied with tbe sentence or any part of it which bad not been performed when tbe appeal in this case was made a supersedeas.